Citation Nr: 1409440	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-17 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of the hips, bilaterally.

2.  Entitlement to service connection for bilateral leg cramping.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from August 1961 to August 1963, from April 1968 to April 1971, and from January 1991 to March 1991.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  In a statement in January 2014, prior to the promulgation of a decision on appeal, the Veteran withdrew his appeal seeking entitlement to service connection for arthritis of the hips, bilaterally.

2.  In a statement in January 2014, prior to the promulgation of a decision on appeal, the Veteran withdrew his appeal seeking entitlement to service connection for bilateral leg cramping.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to service connection for arthritis of the hips, bilaterally, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


2.  The criteria for withdrawal of the claim for entitlement to service connection for bilateral leg cramping have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204(c) (2013).

The RO certified for appeal the issues of entitlement to service connection for bilateral leg cramping and arthritis of the hips to Board of Veterans' Appeals.  
In January 2014 the Veteran submitted correspondence expressing his desire to withdraw from appellate review all of his pending active appeals, that is, the claim for entitlement to service connection for bilateral leg cramping and arthritis of the hips.  The Veteran's statement satisfies the requirements for withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  

As the appellant has withdrawn his appeal as to the issues of entitlement to service connection for bilateral leg cramping and arthritis of the bilaterally hips, there remains no allegation of errors of fact or law for appellate consideration concerning those issues.  The Board, therefore, has no jurisdiction to review the Veteran's claims for entitlement to service connection for bilateral leg cramping and bilateral hip arthritis and must dismiss the claims.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d), 3.309(e) (2013).






ORDER

The appeal concerning the issue of entitlement to service connection for arthritis of the hips, bilaterally, is dismissed.

The appeal concerning the issue of entitlement to service connection for bilateral leg cramping is dismissed.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


